MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO. 7 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on October 29, 2014, the cause upon appeal to
revise or reverse your judgment between

Bill Miller Bar-B-Q Enterprises Ltd., Appellant

V.

Faith H. Gonzales, Appellee

No. 04-13-00704-CV and Tr. Ct. No. 361586

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the portion of the
trial court’s judgment awarding attorney’s fees is REVERSED, and the cause
is REMANDED to the trial court for a new trial limited to the issue of
attorney’s fees. It is ORDERED that appellant, Bill Miller Bar-B-Q
Enterprises, Ltd., recover its costs in this appeal from appellee, Faith H.
Gonzales.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on January 7, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-13-00704-CV

                               Bill Miller Bar-B-Q Enterprises Ltd.

                                                      v.

                                            Faith H. Gonzales

             (NO. 361586 IN COUNTY COURT AT LAW NO. 7 OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID            BY
MOTION FEE                         $10.00    E-PAID          LESLIE HYMAN
MOTION FEE                         $10.00    E-PAID          ALAN BRAUN
MOTION FEE                         $10.00    E-PAID          ALAN BRAUN
MOTION FEE                         $10.00    E-PAID          RANDALL PULMAN
CLERK'S RECORD                      $0.00    UNKNOWN         LESLIE SARA HYMAN
CLERK'S RECORD                    $215.00    PAID            LESLIE SARA HYMAN
SUPPLEMENTAL CLERK'S
RECORD                              $0.00    UNKNOWN
MOTION FEE                         $10.00    E-PAID          RANDALL L. PULMAN
STATEWIDE EFILING FEE              $20.00    E-PAID          RANDALL L. PULMAN
FILING                            $100.00    E-PAID          RANDALL L. PULMAN
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID          RANDALL L. PULMAN
INDIGENT                           $25.00    E-PAID          RANDALL L. PULMAN


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this January 7, 2015.

                                                           KEITH E. HOTTLE, CLERK


                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853